Title: To James Madison from James Leander Cathcart, 1 February 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


1 February 1804, Leghorn. No. 2. Enclosed his accounts with the U.S. up to 31 Dec. 1803 with his 28 Jan. 1804 letter. “At present I send you a copy of a negotiation with Mr: Anthony Dugan for bills upon you for 5000 dollars at 5 ⅌C: discount on the ammount receiv’d which makes a considerable difference between the terms of this negotiation & that for 20,000 dollars negotiated by Messrs. Degen & Purviance at 10 ⅌C. discount on the bills, which will prevent me in future from having any farther connection with that house, or indeed with any other while I am present myself, as the system pursued by gentlemen in trade in this part of the world is pretty much the same. I have frequently requested to be furnish’d with a credit upon London which would save a considerable sum in exchange, especially if the crew of the Philadelphia is to receive their supplies from this port. The above sum of five thousand dollars will be expended for cloathing as ⅌: the enclosed list & will be accounted for in this years disbursments, if government continues their salary the same as before their capture then will the cloaths & cash be charged to the individuals in like manner as slops & deducted from their wages, but if government only allows them a certain sum to maintain them as was the case at Algiers, then the cloathing will be charged to government.
“On the 30th: Ulto: I was honor’d with a letter from Comodore Prebble enclosed is a Copy thereof with my answer, I am happy that I have in part anticipated his wishes; & will carry on the work myself with all possible dispatch when ever he gives me the necessary orders & furnishes me with funds; that is provided this government places no impediment in the way of my operations which I intend to be inform’d of during this week.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp. For enclosures, see nn.



   
   Cathcart enclosed copies (7 pp.; docketed by Wagner as received in Cathcart’s 1 Feb. dispatch) of Cathcart to Anthony Dugan, 14 Jan. (two letters), 16 Jan., 17 Jan., and 20 Jan. 1804; Dugan to Cathcart, 14 Jan., 16 Jan., and 17 Jan. 1804; a 20 Jan. 1804 promissory note for “£31,666.13.8 of Florence in Silver” to be paid by Dugan to Cathcart; and Cathcart to JM, 20 Jan. 1804. In the correspondence Cathcart and Dugan negotiate interest rates, default payments, and other details of the exchange of funds.



   
   The enclosed “Invoice of Wearing apparel,” dated 24 Jan. 1804 (1 p.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:357–58), lists 300 hats, 600 pairs of shoes, 300 “Cloth Jackets & trowsers,” 300 “Russia duck” jackets and trousers, 600 shirts, and 300 “Handkerchiefs if to be procured” for the seamen, “to be finish’d in six weeks from the date hereof.” Cathcart added that a credit for four thousand dollars had already been sent to Nissen and that one thousand dollars’ worth of clothing for the officers would be purchased and sent with the seamen’s apparel.



   
   Cathcart enclosed copies of Preble to Cathcart, 4 Jan. 1804 (2 pp.; printed ibid., 3:311–12), reporting Preble’s capture of the Mastico, stating his wish to obtain several gunboats and mortar boats, and asking whether and on what terms Cathcart could obtain them; and Cathcart to Preble, 30 Jan. 1804 (3 pp.; docketed by Wagner as received in Cathcart’s 1 Feb. dispatch; printed ibid., 3:372–73), enclosing a plan of his own design for a gunboat, giving a cost estimate and specifications for the boats (in Italian and English), and enclosing a copy of Cathcart to Bainbridge, 23 Jan. 1804 (4 pp.; docketed by Wagner as received in Cathcart’s 1 Feb. dispatch; printed ibid., 3:353–54), in which he described his efforts on behalf of the officers and crew of the Philadelphia and enclosed a copy of the list described in n. 2, above.


